Title: Ruelle to Thomas Jefferson, 5 November 1815
From: Ruelle, Monsieur
To: Jefferson, Thomas


            
              Monsieur
               Paris, le 5. 9bre 1815
            
            Je m’empresse de vous offrir trois des premiers exemplaires imprimés de la Constitution dont vous avés eû la bonté de déposer le Manuscrit à la Bibliothèque du Congrès, j’en envoïe aussi à M. Madison, comme vous le verrés dans la copie ci-jointe de la lettre que je lui écris à cette occasion et dont je vous prie de seconder les voeux de tout votre pouvoir.
            J’ai eû bien de la joye en apprenant l’offre que vous avés faite de votre Bibliothèque pour remplaçer celle qui a été détruite par le Sac de Washington, car c’était pour moi un certificat de votre existence pour la prolongation de la quelle je forme constamment des voeux bien ardens.
            
              Agréés, je vous prie, Monsieur, une nouvelle assurance de ma plus haute et plus respectueuse considération.
              
                
                  Ruelle
                
                
                  Rue Trainée, No 15.
                
              
            
           
            Editors’ Translation
            
              
                Sir
                 Paris, 5. November 1815
              
              I am eager to offer you three of the first printed copies of the constitution, the manuscript of which you kindly deposited in the Library of Congress. I am also sending some copies of it to Mr. Madison, as you will see in the enclosed copy of the letter I am writing him on this occasion, and I entreat you to support with all your power the wishes expressed in this letter.
              I felt very happy when I learned that you had offered your library to replace the one that was destroyed in the sack of Washington, as it reminds me of your existence, for the prolongation of which I constantly have very warm wishes.
              
                Please accept, Sir, a renewed expression of my highest and most respectful regards.
                
                  
                    Ruelle
                  
                  
                    Rue Trainée, Number 15.
                  
                
              
            
          